Citation Nr: 0403715	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Herman, Counsel




INTRODUCTION

The veteran had active service from May 1967 to February 
1971.

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Los Angeles, 
California.  

The case was REMANDED by the undersigned Veterans Law Judge 
in February 2003 for additional development.  In November 
2003, the case was returned to the Board for appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As part of its February 2003 Remand, the Board indicated that 
the veteran had expressed disagreement with a January 2001 
rating decision that increased his disability rating to 50 
percent for PTSD.  The issue of entitlement to an increased 
evaluation for PTSD, in excess of 50 percent, was Remanded to 
the RO for the purpose of issuing the veteran a Statement of 
the Case (SOC) on that issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  In June 2003, the veteran was mailed an SOC 
that considered the issue of the veteran's entitlement to an 
increased evaluation for PTSD from 30 percent rather than 
from 50 percent.  There is no evidence that the rating 
assigned the veteran's PTSD had been reduced between the time 
of the January 2001 rating action and the June 2003 SOC.  
Thus, while the rating assigned to the veteran's PTSD was 
increased to 50 percent in the June 2003, the SOC is 
inherently defective.

The Board also notes that it appears that the veteran, 
through his representative, has raised a claim for service 
connection for bipolar disorder, depression, and anxiety as 
secondary to his service-connected PTSD.  This issue is not 
ripe for appellate consideration because the RO has yet to 
consider the issue.  In this regard, the veteran's 
entitlement to service connection for psychiatric 
disabilities other than PTSD could have a significant impact 
on his eligibility for a total disability evaluation based on 
individual unemployability.  The Board therefore finds that 
it would be inappropriate at this juncture to enter a final 
determination on the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
See Henderson v. West, 12 Vet.App. 11 (1998), citing Harris 
v. Derwinski, 1 Vet.App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

As part of the February 2003 remand, the RO was asked to 
review the record and ensure that all notification and 
development requirements of the VCAA had been met and that 
the development requirements of 38 USC §§ 5103 and 5103A had 
fully satisfied.  This development was to include notifying 
the veteran that it would be helpful for him to identify any 
VA or non-VA medical records not already in his claims 
folder.  A letter notifying the veteran of the requirements 
of the VCAA was mailed in March 2003.  Therein, the RO asked 
the veteran to complete medical history and release forms.  
Nothing was received from the veteran.

Nevertheless, a review of the record clearly shows that the 
veteran has received treatment for his service-connected PTSD 
through the West Los Angeles VA Medical Center (VAMC).  A 
January 2003 statement from the veteran's private physician 
also indicated that the veteran was actively receiving 
psychiatric treatment through VA.  Further, in a statement 
received in July 2003, the veteran indicated that he was 
receiving treatment through VA.  The most recent records from 
this facility appear to be from May 2000.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the medical records from 
the West Los Angeles VAMC prior to a final decision in this 
case.  See Dunn v. West, 11 Vet.App. 462 (1998); Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).

The Board also notes that the veteran is currently receiving 
treatment for his PTSD from N. Arulampalam, M.D., of the 
Southern California Permanente Medical Group.  As this matter 
is being returned to obtain the veteran's VA medical records, 
the RO should attempt to obtain these records as well.  The 
veteran should again be advised that these records are 
relevant to substantiate his claim, that it is his 
responsibility to obtain them, but, if he provides the 
necessary authorization, VA will assist him in obtaining 
them.

Although he failed to report for VA examinations scheduled 
for May 27 and May 30, 2003, and there is no indication that 
he requested a rescheduling of the examination, the veteran 
should be afforded another opportunity to undergo the 
requested examinations.  In this regard, the veteran should 
take notice that the failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, could result in denial of that claim.  
38 C.F.R. § 3.655 (2003).  Current examinations are necessary 
to properly evaluate the veteran's claim for total disability 
evaluation based on individual unemployability and the 
current severity of his PTSD.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

Finally, the RO's attention is directed to 38 U.S.C.A. § 
5103(a) and 3.159 regarding the content and timing of the 
notice required by the VCAA.  The RO should review the appeal 
to take measures deemed appropriate, if any, to ensure that 
the appellant received adequate notice of the VCAA and a 
reasonable opportunity to respond to that notice.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should inform the veteran and 
his representative that it will be 
considering the issue of service 
connection for bipolar disorder, 
depression, and anxiety as secondary to 
service-connected PTSD.  He and his 
representative should be asked whether 
they wish to submit additional evidence 
or argument pertaining to this matter.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §5103 (West 
2002) and 38 C.F.R. § 3.159 (2003).  The 
RO should also remind the veteran that 
the duty to assist is not a one-way 
street, and that, if he wishes help, he 
cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

3.  The RO should obtain the veteran's 
medical records from the West Los Angeles 
VAMC for any treatment for PTSD since May 
2000.  

4.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers and/or facilities that have 
treated him for his service-connected 
PTSD since July 1998 and those that have 
treated him for psychiatric disabilities, 
other than PTSD, since service discharge.  
The records from all identified health 
care providers and/or facilities should 
be obtained.  In particular, the veteran 
should again be asked to complete and 
return a release form to obtain his 
medical records from Dr. N. Arulampalam 
of the Southern California Permanente 
Medical Group, 4444 20th Street West, 
Lancaster, CA, 93534.

5.  Next, the veteran should be scheduled 
for VA psychiatric and general medical 
examinations for the purpose of 
ascertaining the severity of his service-
connected PTSD and non-service-connected 
disabilities, and the extent to which 
such disabilities effect the veteran's 
employability.  The claims folders must 
be reviewed by the examiner(s) prior to 
the examination(s).  Any medically 
indicated tests should be accomplished.

With regard to the veteran's service-
connected PTSD, the examiner should 
review the applicable rating criteria in 
38 C.F.R. § 4.130 (2003) and, to the 
extent possible, render an opinion as to 
the level of impairment caused by the 
veteran's PTSD, especially with respect 
to the effect on employability.  The 
examiner should state whether the 
veteran's PTSD, in and of itself, 
precludes him from securing or 
maintaining substantially gainful 
employment.  To the extent possible, the 
examiner should be requested to 
distinguish the manifestations of the 
veteran's service-connected PTSD from 
those due to other non-service-connected 
psychiatric disabilities.

The general medical examiner should be 
asked to evaluate the veteran's non-
service-connected disabilities and offer 
an opinion as to the extent to which such 
disabilities preclude him from securing 
or maintaining substantially gainful 
employment.  The examiner(s) are 
requested to report any findings in 
detail, and to provide a rationale for 
any opinions rendered.

In the scheduling of this examination, 
the veteran should be specifically 
advised of the consequences under 38 
C.F.R. 3.655 of an unexcused failure to 
report for the examinations.

6.  Upon receipt, the RO should review 
the examination report(s) to ensure their 
adequacy.  If the examination report(s) 
is(are) inadequate for any reason, or if 
all questions are not answered 
specifically and completely, the RO 
should return them to the examining 
physician(s) for revision.

7.  Following completion of the 
foregoing, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a discussion of 
all pertinent laws and regulations and 
the VCAA.  The RO should allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


